UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6902



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KELVIN JOHNSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Dennis W. Shedd, District Judge.
(CR-98-360-DWS, CA-00-91)


Submitted:   December 14, 2000         Decided:     December 19, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kelvin Johnson, Appellant Pro Se. Jane Barrett Taylor, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kelvin Johnson seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000)

and his motion for reconsideration.    We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.     United States v.

Johnson, Nos. CR-98-360-DWS; CA-00-91 (D.S.C. May 3 & May 31,

2000).   We deny the motion to amend and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                  2